Exhibit 10.1 ASSET PURCHASE AGREEMENT dated as of May , 2009 by and between NCEY Holdings, LLC, and Brazos Lateral Holdings Corp. as Purchasers and New Century Energy Corp. Gulf Coast Oil Corporation, and Century Resources, Inc. as Seller ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT, dated as of (this “Agreement”), by and among New Century Energy Corp., Gulf Coast Oil Corporation, and Century Resources, Inc. (together, the “Sellers”) and NCEY Holdings, LLC (“NCEY Holdings”) and Brazos Lateral Holdings Corp. (“Brazos Lateral”), and if applicable, their designee (NCEY Holdings, Brazos Lateral, and such designee, as applicable “Purchaser”). BACKGROUND On July 28, 2008, (the “Petition Date”), Sellers commenced voluntary petitions for relief under chapter 11 of the United States Code in the United States Bankruptcy Court for the Southern District of Texas (the “Chapter 11 Cases”). Sellers desire to sell, transfer and assign to Purchaser, and Purchaser desires to purchase, acquire and assume from Sellers, pursuant to sections363 and 365 of the Bankruptcy Code, all of the Purchased Assets and Assumed Liabilities, on the terms and subject to the conditions set forth in this Agreement all as more specifically provided herein. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements hereinafter contained, the parties hereby agree as follows: ARTICLE I DEFINITIONS 1.1Certain Definitions. For purposes of this Agreement, the following terms shall have the meanings specified in this Section1.1: “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such Person, and the term “control” (including the terms “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through ownership of voting securities, by contract or otherwise.A Person is also an Affiliate of a Seller if a family member (i.e., a spouse, child, parent or sibling) of an employee, shareholder, owner, manager, director or officer of such Seller controls such Person. “Alternative Transaction” means any transaction involving either (i) except as contemplated by this Agreement, the consummation of the sale of all or any portion of the Purchased Assets by Sellers to a purchaser other than Purchaser and/or one or more of its Affiliates at any time during the pendency of the Chapter 11 Cases or as a part of, or pursuant to, any plan of reorganization confirmed in the Chapter 11 Cases or (ii) except to the extent the Closing has occurred, the filing of a plan of reorganization by Sellers or the confirmation of a plan of reorganization with respect to Sellers that does not include a sale of all, or any portions of which in the aggregate involve substantially all, of the Purchased Assets by Sellers to Purchaser and/or one or more Affiliates of Purchaser; provided that “Alternative Transaction” shall not include an orderly liquidation of Sellers’ assets in which(x) Sellers’ assets are sold on an asset-by-asset basis or in lots of assets, any one of which does not encompass all or substantially all of Sellers’ assets, or (y) Sellers sell their assets in bulk to an auctioneer or liquidator. -2- “Assumed Contracts” has the meaning given to such term in Section 2.1 of this Agreement. “Assumed Executory Contracts” has the meaning given to such term in Section 2.1 of this
